Case: 17-40752   Document: 00515122029     Page: 1   Date Filed: 09/18/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                           FILED
                                                                     September 18, 2019
                                 No. 17-40752
                                                                        Lyle W. Cayce
                                                                             Clerk
CALVIN GARY WALKER; WALKER'S ELECTRIC; WALKERS ELECTRIC;
JESSIE HAYNES,

             Plaintiffs - Appellants
v.

BEAUMONT INDEPENDENT SCHOOL DISTRICT; AARON COVINGTON;
LEROY SALEME; VERNON BUTLER; JANE KINGSLEY; TERRY INGRAM;
MICHAEL "MIKE" NEIL; TOM NEILD; VENICE MONROE; A. B.
BERNARD; JIMMY SIMMONS; ROBERT TURNER; JOE DOMINO; LENNY
CABARELLO; JACK CARROLL; BEAUMONT EXAMINER; DON DODD;
JENNIFER JOHNSON; BEAUMONT ENTERPRISE; BROOKE CRUM;
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS; LOCAL
UNION 479, INTERNATIONAL BROTHERHOOD OF ELECTRICAL
WORKERS; STEVEN LISLE; DUWAYNE HERRMANN, also known as
Dwayne Hermann; CHRIS KIBBY; DAVID GONZALES; WAYNE REAUD;
MICHAEL GETZ; CORY CRENSHAW; MALCOLM BALES; JERRY
JORDAN; BOB RAWLS; TIMOTHY BREWER; DEANNA STEVENS,

             Defendants - Appellees


                Appeal from the United States District Court
                     for the Eastern District of Texas


Before SMITH, DUNCAN, and ENGELHARDT, Circuit Judges.
KURT D. ENGELHARDT, Circuit Judge:
      With this appeal, we review the district court’s dismissal of the entirety
of Appellants’ claims pursuant to the Texas Citizens’ Participation Act,
(“TCPA”), TEX. CIV. PRAC. & REM. CODE, §§ 27.001-27.011 (West) and Rule 12
of the Federal Rules of Civil Procedure. For the reasons stated herein, we
     Case: 17-40752      Document: 00515122029         Page: 2    Date Filed: 09/18/2019



                                      No. 17-40752
AFFIRM that dismissal as to all claims and all parties named herein as
defendants. 1
                                     BACKGROUND
       Plaintiff Calvin Gary Walker (“Walker”), Walkers Electric, and
Walker’s Electric originally filed suit in July 16, 2015, in the United States
District Court for the Eastern District of Texas, Marshall Division. The
Walker action was consolidated, on February 23, 2016, with a related case,
Haynes v. Crenshaw, et al. (civ. action no. 1:15-CV-437), filed by Plaintiff
Jessie Haynes (“Haynes”). Following transfer from the Marshall Division to
the Beaumont Division, Plaintiffs-Appellants (“Appellants” or “Plaintiffs”)
Walker and Haynes filed a consolidated Fourth Amended Complaint on
December 22, 2015.
       As set forth in the Fourth Amended Complaint, Appellants assert that
they are the victims of an extensive, long-lasting conspiracy (“conspiracy” or
“Conspiracy”) designed to prevent African-American individuals in Beaumont
from gaining power and influence in order to perpetuate “white dominion over
Beaumont local politics.” This conspiracy, spanning approximately a decade,
allegedly involved approximately 35 residents and organizations in the
Beaumont area, including the Beaumont Independent School District
(“BISD”), the BISD Board of Trustees and subsequent BISD Board of
Managers, two local newspapers and their employees, two online journalists,
the local chapter of the International Brotherhood of Electrical Workers
(“IBEW”) and several of its members, a Beaumont City Councilperson, two


       1  As the record reflects, Appellants have asserted numerous claims against
approximately 35 defendants. The Fourth Amended Complaint is 52 pages long and contains
222 numbered paragraphs. In the interest of brevity, all natural persons will first be
identified herein by their first and last names, and titles, if known. Subsequent references
to these persons shall be to only their last names.
                                             2
    Case: 17-40752    Document: 00515122029    Page: 3   Date Filed: 09/18/2019



                                No. 17-40752
local attorneys, the United States Attorney for the Eastern District of Texas,
two Assistant United States Attorneys, and two agents with the Federal
Bureau of Investigation (“FBI”). The objective of this alleged conspiracy was
to ruin Appellants’ reputations and businesses as part of a larger campaign
to harm minority individuals who “stepped out of line” and “defied the status
quo.”
I. Walker
        Walker is a Master Electrician and owner of Walker’s Electric
Company, which offers electrical services in Beaumont. He asserts that the
conspiracy against him began around 2004 when members of IBEW asked
him to join and he refused, at which point he was told that the union would
“get him one way or another.” Walker then contracted to provide electrical
services to the BISD, a position that had previously been held by an IBEW
member. In April 2008, IBEW filed a complaint against Walker with the
Texas Department of Licensing and Registration (“TDLR”), asserting that
Walker had obtained his electrician’s license through fraud. Although Walker
initially contested the matter and continues to assert that IBEW was behind
and heavily involved with the investigation, he ultimately agreed to pay a
fine, relinquish his Master Electrician’s license, and re-take the required
licensing exam.
        Walker asserts that IBEW then conspired with BISD board members to
ruin Walker’s reputation and business. According to Walker, the BISD board
members complained at BISD Executive Cabinet meetings that he was
making too much money for a minority and was a sloppy businessman. He
additionally avers that BISD personnel sought to ensure that he did not get
any other contracts with the BISD and imposed onerous record-keeping
requirements upon him. Specifically, Walker contends that he, a black non-
                                      3
    Case: 17-40752   Document: 00515122029     Page: 4   Date Filed: 09/18/2019



                                No. 17-40752
union electrician, was the only contractor required to submit detailed
invoices. He further alleges that, in 2008, BISD Chief Financial Officer Jane
Kingsley, acting on behalf of the BISD, attempted (unsuccessfully) to ensure
Walker’s contract with the BISD was not renewed by illegally conducting the
bid process.
     Having failed to prevent Walker from contracting with the BISD, the
IBEW and the BISD allegedly next turned to Malcolm Bales, the United
States Attorney for the Eastern District of Texas, to prompt Walker’s May
2011 indictment on 37 counts of fraud. In addition, Walker alleges that
Deanna Stevens and Timothy Brewer—the FBI agents involved in his
prosecution—tampered with potential witnesses during his trial, offering
bribes to one and threatening two others. Members of the United States
Attorney’s Office also allegedly leaked information about Walker’s case to
members of the IBEW and the BISD. Walker was tried on the fraud counts
in December 2011, which resulted in a hung jury and mistrial.
     Subsequently, on July 17, 2012, Walker pleaded guilty to one count of
willful failure to pay income taxes. He complains that members of the
conspiracy, including members of the press and the BISD’s Board of Trustees,
thereafter relentlessly smeared him by wrongfully stating that he had
pleaded guilty to defrauding the BISD and that he had agreed to repay it for
the money that he had stolen. Walker asserts that, although the records of
the BISD contained altered documents, there was no evidence admitted at
trial that Walker or his wife submitted those documents to the BISD in
connection with receiving payments for projects. Walker additionally alleges
that Bob Rawls, the Assistant United States Attorney assigned to the case,
urged the BISD to cease doing business with Walker and sent letters to a


                                      4
    Case: 17-40752    Document: 00515122029     Page: 5   Date Filed: 09/18/2019



                                No. 17-40752
number of government entities and individuals, falsely informing them that
Walker was a thief.
     Walker complains that members of the conspiracy continued to engage
in a smear campaign against him and that BISD board members and other
conspirators repeatedly stated that Walker had admitted to submitting
fraudulent invoices. Walker further contends that members of this conspiracy
joined with their media allies at The Examiner, The Beaumont Enterprise,
and two websites to spread these allegedly unfounded allegations.
Unidentified members of the conspiracy also purportedly interfered with
Walker’s existing contract with BISD by improperly terminating his contract
in 2014. Accordingly, Walker alleges he was prevented from being awarded
the BISD contract and lost substantial business from other prospective
customers because the BISD’s “Evaluation Matrix,” prepared by BISD
(Employee) Appellees – Leroy Saleme (BISD Chief Financial Officer), Aaron
Covington (BISD Director of Contracts), and Vernon Butler (BISD
Superintendent) – to compare contractors, falsely represented that he had
admitted to padding BISD invoices, along with other purported falsehoods.
     Walker further contends that the conspiracy has continued such that
that United States Attorney Bales, unsatisfied with Walker’s plea of guilty to
willful failure to file income taxes, has conspired with the Jefferson County
District Attorney Cory Crenshaw, a former Assistant United States Attorney,
to form a joint task force in order to prosecute Walker in state court, despite
the BISD’s internal audit’s having revealed he had not defrauded the BISD.
II. Haynes
     Haynes, too, allegedly was victimized by the conspiracy for supporting
(former) BISD Superintendent Carroll Thomas. Specifically, she claims that
BISD Board of Trustees member Michael Neil pushed her away from a door
                                       5
    Case: 17-40752     Document: 00515122029    Page: 6   Date Filed: 09/18/2019



                                 No. 17-40752
leading to a press conference at BISD after she prevented Jerry Jordan, a
journalist for SETInvestigates.com, from entering the press conference.
Additionally, rather than Neil’s being prosecuted for assault, Haynes was
prosecuted and subsequently convicted in state court for obstruction of a
public passageway. She additionally claims that, at her trial, at which Neil,
Jordan, and City Councilperson Michael Getz (who was also present outside
the press conference) testified, and Wayne Reaud, owner of the Beaumont
Examiner, a Media-Appellee, was present, was a product of the RICO
racketeering enterprise and conspiracy. She alleges “the Conspiracy engaged
in a concerted campaign to harass [her], tarnish her reputation, attack her
integrity, and threat[en] criminal and/or administrative repercussions.” Also
allegedly included in the campaign was Neil’s attendance at an incident
where individuals marched down the BISD’s hallways chanting “Fire Jessie
[Haynes] now,” responding “lol” to an online comment about Haynes’ criminal
conviction and involvement in a verbal altercation in a parking lot with two
of Haynes’ supporters. Haynes adds that that the conspiracy also attacked a
book that she wrote.
     To aid the panel’s understanding of their claims, Appellants’ brief
includes the chart set forth below, which generally identifies the claims
asserted along with the corresponding appellant(s) and appellee(s).
Appellants identify six categories of Appellees. “Conspiracy” refers to all of
the Appellees collectively. The other five categories of Appellees identified by
Appellants are: the Media Appellees, City Councilperson Getz, the IBEW
Appellees, the BISD Appellees, and the Prosecutors.




                                       6
    Case: 17-40752      Document: 00515122029      Page: 7   Date Filed: 09/18/2019



                                  No. 17-40752
              Claim                    Appellant(s)              Appellee(s)
 Defamation                               Walker
    Libel                                 Walker               Media Appellees
    Slander                               Walker                  Conspiracy
 Tortious Interference
   With Existing Contract                 Walker                  Conspiracy

   With Prospective Contracts             Walker                  Conspiracy

 Civil Rights Violation                   Walker                BISD Appellees
 Civil Conspiracy                         Walker                  Conspiracy
 (State Law)
  RICO
  §1962(c) – racketeering                 Walker                BISD Appellees

                                          Haynes             Neil, Crenshaw,
                                                             Jordan, Reaud, and
                                                             Getz
  §1962(a) – use of income from           Walker               IBEW Appellees
 pattern of racketeering
   §1962(d) - Conspiracy            Walker and Haynes            Conspiracy
 Assault                                  Haynes                     Neil



      In response to the Fourth Amended Complaint, the Appellees filed
multiple motions to dismiss. The IBEW Appellees moved pursuant to Federal
Rule of Civil Procedure (“FRCP”) 12(c). All other Appellees moved for
dismissal under FRCP 12(b)(6) and/or the Texas Citizens Participation Act
(“TCPA”). In addition, the BISD Appellees moved for dismissal under FRCP
12(b)(1), and the BISD moved for dismissal of the individual BISD
Employees, Board of Managers, 2 and Trustees (collectively the “BISD




      2The Fourth Amended Complaint lists the following defendants as members of the
BISD Board of Managers: Venice Monroe, A.B. Bernard, Jimmy Simmons, Robert Turner,
Joe Domino, Lenny Cabarello, and Jack Carroll.
                                         7
    Case: 17-40752    Document: 00515122029     Page: 8   Date Filed: 09/18/2019



                                 No. 17-40752
Agents”) under the Texas Tort Claims Act (“TTCA”), TEX. CIV. PRAC. & REM.
CODE § 101.106.
     With the issuance of eleven written rulings by District Judge Crone
(considering nine “Reports and Recommendations” issued by Magistrate
Judge Giblin), all claims against all defendants were dismissed on one or
more grounds. This appeal followed.

                            STANDARD OF REVIEW
      Under FRCP 12(b)(1), a party may challenge the subject matter
jurisdiction of the court to hear a case. Sovereign immunity deprives the
court of subject matter jurisdiction. Iraheta v. Linebarger Goggan Blair &
Sampson, L.L.P., 734 F. App'x 216, 219 (5th Cir. 2018). We review dismissal
for lack of subject matter jurisdiction de novo. Id. Lack of subject matter
jurisdiction may be found in any one of three instances: (1) the complaint
alone; (2) the complaint supplemented by undisputed facts evidenced in the
record; or (3) the complaint supplemented by undisputed facts plus the court's
resolution of disputed facts.
      FRCP 12(c) permits a party to move for a judgment on the pleadings.
“A Rule 12(c) motion may dispose of a case when there are no disputed
material facts and the court can render a judgment on the merits based on
‘the substance of the pleadings and any judicially noted facts.’” Linicomn v.
Hill, 902 F.3d 529, 533 (5th Cir. 2018) (quoting Machete Prods., L.L.C. v.
Page, 809 F.3d 281, 287 (5th Cir. 2015)). A Rule 12(c) motion is subject to the
same standard as a motion to dismiss under FRCP 12(b)(6). Doe v. Myspace,
Inc., 528 F.3d 413, 418 (5th Cir. 2008).
     An appellate court conducts a de novo review of a district court’s
dismissal of a complaint under FRCP 12(b)(6). See Clyce v. Butler, 876 F.3d
145, 148 (5th Cir. 2017). We may affirm a district court's order dismissing a
                                     8
    Case: 17-40752     Document: 00515122029      Page: 9   Date Filed: 09/18/2019



                                  No. 17-40752
claim under Rule 12(b)(6) “on any basis supported by the record.” Taylor v.
City of Shreveport, 798 F.3d 276, 279 (5th Cir. 2015)
       FRCP 12(b)(6) authorizes the filing of motions to dismiss asserting, as
a defense, a plaintiff's “failure to state a claim upon which relief can be
granted.” See FED. R. CIV. P. 12(b)(6). Thus, claims may be dismissed under
Rule 12(b)(6) “on the basis of a dispositive issue of law.” Neitzke v. Williams,
490 U.S. 319, 326 (1989). Dismissal under FRCP 12(b)(6) also is warranted
if the complaint does not contain sufficient factual matter, accepted as true,
to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). Where the well-pleaded facts of a complaint do not permit a court to
infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not ‘show[n]’—“that the pleader is entitled to relief.” Iqbal,
556 U.S. at 678 (quoting FED. RULE CIV. P. 8(a)(2)). Accordingly, a complaint's
allegations “must make relief plausible, not merely conceivable, when taken
as true.” United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 186 (5th
Cir. 2009); see also Twombly, 550 U.S. at 555 (“Factual allegations must be
enough to raise a right to relief above the speculative level . . . on the
assumption that all the allegations in the complaint are true (even if doubtful
in fact).”).
      “The plausibility standard is not akin to a ‘probability requirement,’ but
it asks for more than a sheer possibility that a defendant has acted unlawfully.”
Id. Factual allegations that are “merely consistent with a defendant's liability,
stop short of the line between possibility and plausibility of entitlement to
relief,” and thus are inadequate. Id. (internal quotations omitted).
Accordingly, the requisite facial plausibility exists “when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the
                                        9
    Case: 17-40752     Document: 00515122029     Page: 10   Date Filed: 09/18/2019



                                  No. 17-40752
defendant is liable for the misconduct alleged.” Id. (emphasis added). Even so,
however, a “well-pleaded complaint may proceed even if it appears that a
recovery is very remote and unlikely.” Twombly, 550 U.S. at 556. Finally,
“[d]etermining whether a complaint states a plausible claim for relief” is “a
context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Iqbal, 556 U.S. at 679 (internal citations
omitted). See also Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008)
(degree of required specificity depends on context, i.e., the type of claim at
issue).
      In evaluating motions to dismiss filed under Rule 12(b)(6), the Court
“must accept all well-pleaded facts as true, and . . . view them in the light most
favorable to the plaintiff.” Campbell v. Wells Fargo Bank, N.A., 781 F.2d 440,
442 (5th. Cir.). Further, “[a]ll questions of fact and any ambiguities in the
controlling substantive law must be resolved in the plaintiff's favor.” Lewis v.
Fresne, 252 F.3d 352, 357 (5th Cir. 2001). On the other hand, courts “are not
bound to accept as true a legal conclusion couched as a factual allegation.”
Papasan v. Allain, 478 U.S. 265, 286 (1986); see also Iqbal, 556 U.S. at 678
(“tenet that a court must accept as true all of the allegations contained in a
complaint is inapplicable to legal conclusions.”). “Nor does a complaint suffice
if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’ ”
Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557); see also Christopher
v. Harbury, 536 U.S. 403, 416 (2002) (elements of a plaintiff's claim(s) “must
be addressed by allegations in the complaint sufficient to give fair notice to a
defendant”).
          In determining whether a plaintiff's claims survive a Rule 12(b)(6)
motion to dismiss, the factual information to which the court addresses its
inquiry is limited to the (1) the facts set forth in the complaint, (2) documents
                                       10
   Case: 17-40752     Document: 00515122029     Page: 11   Date Filed: 09/18/2019



                                 No. 17-40752
attached to the complaint, and (3) matters of which judicial notice may be
taken under Federal Rule of Evidence 201. See Norris v. Hurst Trust, 500 F.3d
454, 461, n. 9 (5th Cir. 2007); R2 Invs. LDC v. Phillips, 401 F.3d 638, 640, n. 2
(5th Cir. 2005). Judicial notice may be taken of matters of public record.
Firefighters’ Retirement Sys., v. Eisneramper, 898 F.3d 553, 558 n.2 (5th Cir.
2018). When a defendant attaches documents to its motion that are referred to
in the complaint and are central to the plaintiff's claims, the court may also
properly consider those documents. Causey v. Sewell Cadillac-Chevrolet, Inc.,
394 F.3d 285, 288 (5th Cir. 2004); In re Katrina Canal Breaches Litig., 495
F.3d 191, 205 (5th Cir. 2007). “In so attaching, the defendant merely assists
the plaintiff in establishing the basis of the suit, and the court in making the
elementary determination of whether a claim has been stated.” Collins v.
Morgan Stanley Dean Witter, 224 F.3d 496, 499 (5th Cir. 2000).
                                   ANALYSIS
      In presenting the issues for review on appeal, Appellants generally
assert the district court erred in dismissing their claims on pleading grounds
and/or defenses asserted by Appellees, including statute of limitations, pre-
emption by the National Labor Relations Act (“NLRA”), 29 U.S.C. § 151, et seq.,
and federal and state immunity (prosecutorial, official/absolute, or qualified.)
Appellants provide the following summary of their argument:
                  This case is about a conspiracy between union
            members, prosecutors, a school district, and the media
            to remove African Americans such as Walker and
            Haynes from positions of power in Beaumont, Texas.
            After their initial efforts to prosecute Walker for
            allegedly defrauding [the] BISD through its electrical
            services contract failed, the Conspiracy ramped up
            their efforts to tarnish Walker's reputation and
            destroy his career. When Haynes, a member of [the]
            BISD's     Superintendent’s    Executive      Cabinet,
                                       11
    Case: 17-40752       Document: 00515122029          Page: 12     Date Filed: 09/18/2019



                                      No. 17-40752
              supported the Superintendent and stood up for
              Walker, the Conspiracy turned to her.

                     The district court erred in dismissing
              Appellants’ claims by demanding more than is
              required under Rule 12(b) and the TCPA. The court
              treated Appellees’ motions to dismiss as if they had
              been summary judgment motions but did not give
              Appellants an opportunity to conduct even limited
              discovery before deciding they did not have sufficient
              allegations or evidence to support their claims. In
              determining the sufficiency of Appellants’ allegations,
              the court pulled statements out of context, and
              demanded allegations specific to each individual
              Appellee notwithstanding the rule that co-
              conspirators are responsible for each other’s acts. The
              court also erred in finding Appellants’ claims against
              the IBEW Defendants preempted under the NLRA,
              and that the BISD Defendants and Prosecutors are
              entitled to immunity. The BISD Defendants were not
              acting within the scope of their employment –
              particularly Neil when he physically assaulted
              Haynes. At a minimum, fact issues exist.

I. The Texas Citizens Participation Act “TCPA”)
      As an initial matter, we note that, until recently, uncertainty existed in
this circuit relative to the applicability of the Texas Citizens Participation Act
(“TCPA”) TEX. CIV. PRAC. & REM. CODE, §§ 27.001-27.011, in federal courts. 3
See, e.g., Cuba v. Pylant, 814 F.3d 701, 706 n.6 (5th Cir. 2016) (assuming


      3  The TCPA, an anti-SLAPP (Strategic Litigation Against Public Participation)
statute, was enacted to “encourage and safeguard the constitutional rights of persons to
petition, speak freely, and otherwise participate in government to the maximum extent
permitted by law and, at the same time, protect the rights of a person to file meritorious
lawsuits for demonstrable injury.” TEX. CIV. PRAC. & REM. CODE, § 27.002. To that end, the
TCPA creates an expedited process for defendants to quickly obtain dismissal of “retaliatory
lawsuits that seek to intimidate or silence them on matters of public concern.” In re Lipsky,
460 S.W.3d 579, 586 (Tex. 2015).

                                             12
   Case: 17-40752        Document: 00515122029          Page: 13      Date Filed: 09/18/2019



                                       No. 17-40752
without deciding that the TCPA’s (state) procedural rules apply in federal
court); Cuba, 814 F.3d at 718 (Graves, J., dissenting) (the TCPA conflicts with
FRCP 12); NDCR, L.L.C. v. Mauze & Bagby, P.L.L.C., 745 F.3d 742, 746 (5th
Cir. 2014) (arguments that TCPA conflicts with FRCP 12(d) and Federal Rule
of Appellate Procedure 4 waived because not raised in district court). In this
matter, the district court determined that dismissal of Appellants’ claims
was warranted regardless of whether its analysis was governed by the TCPA
or the FRCP.
      Recently, however, another panel of this court held: “[b]ecause the
TCPA’s burden-shifting framework imposes additional requirements beyond
those found in [FRCP] 12 and 56 and answers the same question as those
rules, the state law cannot apply in federal court.” Klocke v. Watson, No. 17-
11320, 2019 WL 3977545, at *4 (5th Cir. Aug. 23, 2019).                       Further, ‘[i]n
contrast to the federal procedural requirements, the TCPA imposes
additional requirements that demand judicial weighing of evidence.” Id.
“Because the TCPA imposes evidentiary weighing requirements not found in
the Federal Rules, and operates largely without pre-decisional discovery, it
conflicts with those rules.” Id.
      Within a few days of the issuance of the Klocke opinion, we received a
letter from counsel, submitted pursuant to Federal Rule of Appellate
Procedure 28(j), 4 discussing Klocke’s potential relevance to the Examiner




      4 Rule 28 (j) of the Federal Rules of Appellate Procedure provides:
              (j) Citation of Supplemental Authorities. If pertinent and
      significant authorities come to a party's attention after the party's brief has
      been filed--or after oral argument but before decision--a party may promptly
      advise the circuit clerk by letter, with a copy to all other parties, setting forth
      the citations. The letter must state the reasons for the supplemental citations,
      referring either to the page of the brief or to a point argued orally. The body of
                                             13
    Case: 17-40752        Document: 00515122029          Page: 14     Date Filed: 09/18/2019



                                       No. 17-40752
Appellees. 5 As part of its discussion, the Examiner Appellees reiterate their
assertion that Appellants have waived, abandoned, or are estopped from
asserting any objection to the application of the TCPA in federal court.
Moreover, the Examiner Appellees argue, the district court’s orders of
dismissal should be affirmed under FRCP 12(b)(6).
       To date, none of the other parties have submitted a FRAP 28(j) letter
regarding Klocke. We anticipate, however, that the other Appellees likely
agree with the Examiner Appellees’ position, whereas Appellants will argue
that their position is and always has been that they, by conceding their state
law claims involve statements to which the TCPA applies (except for the
assault claim against Appellee Neil), did not concede, waive, or abandon the
argument that the TCPA’s heightened pleading/evidentiary standard runs
afoul of the pleading/discovery/evidentiary requirements of FRCP 8, 12, and
56. 6 We need not resolve this particular dispute, however, because we, like


       the letter must not exceed 350 words. Any response must be made promptly
       and must be similarly limited.
See FED. R. APP. P. 28 (j).
       5 The letter identifies the “Examiner Appellees” as the Beaumont Examiner, Don

Dodd, Jennifer Johnson, and Wayne Reaud.
       6   The Magistrate Judge’s March 11, 2016 Report and Recommendation notes that,
during the January 14, 2016 TCPA hearing regarding the motion to dismiss filed by the
Examiner Appellees, Appellee Jordan, and Appellee Getz, Plaintiffs [Appellants] conceded
that their claims involve statements to which the TCPA applies. As of the Magistrate Judge’s
March 11, 2016 consideration of the Beaumont Enterprise Defendants’ motion to dismiss,
however, Plaintiffs argued that the TCPA cannot be applied to federal claims asserted in
federal court. (“All parties agree that the TCPA applies to Walker’s claims of defamation,
tortious interference, and civil conspiracy, but contest whether it can be applied to his claims
of RICO conspiracy.”) In response, the Beaumont Enterprise Defendants asserted that
Plaintiffs are judicially estopped from contesting whether the TCPA can be applied to
Plaintiffs’ RICO claims and also waived this argument by not addressing it in Plaintiffs’
response to the Beaumont Enterprise Defendants’ motion. Additionally, they argued that
because Walker’s RICO claims against them are entirely based on defamation, the court could
properly dismiss the RICO claims under the TCPA. Finding that Appellants failed to
adequately plead their RICO claims under Rule 12(b)(6), the Magistrate Judge concluded the
issue need not be addressed.
                                              14
   Case: 17-40752    Document: 00515122029      Page: 15   Date Filed: 09/18/2019



                                 No. 17-40752
the district court, find dismissal warranted under the Federal Rules of Civil
Procedure, for the reasons stated herein, without consideration of the TCPA.
II. RICO claims
     Walker and Haynes assert RICO violations against various Appellees
pursuant to 18 U.S.C. §§ 1962(a), 1962(c), and 1962(d). These claims require
Appellants to properly allege a RICO “enterprise” and “pattern” of
“racketeering activity.” The district concluded Appellants failed to satisfy
these duties. We agree.
      To establish a RICO “enterprise,” a plaintiff must provide evidence of
the existence of an entity separate and apart from the pattern of racketeering
activity. United States v. Turkette, 452 U.S. 576, 583 (1981). The entity does
not have to be a formal or legal entity, but it must have some sort of
hierarchical or consensual decision-making structure, and it must exist for
purposes other than just to commit predicate acts. In re McCann, 268 F. App’x
359, 366 (5th Cir. 2008); United States v. Blesdoe, 674 F.2d 647, 663 (8th Cir.
1982). A plaintiff establishes the existence of an enterprise by providing
“evidence of an ongoing organization, formal or informal, and by evidence that
the various associates function as a continuing unit.” Turkette, 452 U.S. at
583. For an informal enterprise, known as an association-in-fact enterprise,
the “group need not have a hierarchical structure or a ‘chain of command’;
decisions may be made on an ad hoc basis and by any number of methods—
by majority vote, consensus, a show of strength, etc.” Boyle v. United States,
556 U.S. 938, 948 (2009). “Members of the group need not have fixed roles;
different members may perform different roles at different times . . . .” Id.
Further, “while the proof used to establish these separate elements may in




                                      15
   Case: 17-40752       Document: 00515122029    Page: 16   Date Filed: 09/18/2019



                                  No. 17-40752
particular cases coalesce, proof of one does not necessarily establish the other.
The ‘enterprise’ is not the ‘pattern of racketeering activity.’” Id. Plaintiffs
must “plead specific facts, not mere conclusory allegations which establish
the enterprise.” Manax v. McNamara, 842 F.2d 808, 811 (5th Cir. 1988).
Finally, “a RICO plaintiff must plead the specified facts as to each defendant.
It cannot . . . ‘lump[ ] together the defendants.’” In re MasterCard Int’l, Inc.,
Internet Gambling Litig., 132 F. Supp. 2d 468, 476 (E.D. La. 2001), aff’d, 313
F.3d 257 (5th Cir. 2002) (quoting Goren v. New Vision Int’l, Inc., 156 F.3d 721,
730 (7th Cir. 1998)).
       As discussed by the district court, Appellants’ pleading of an enterprise
in the Fourth Amended Complaint is wholly conclusory and unsupported by
facts. Walker asserts that all Appellees shared some connection with him,
were similarly critical of his dealings with the BISD, and/or have sought or
supported the imposition of criminal and/or civil penalties against him
relating to his dealings with the BISD. Nevertheless, assuming all of that to
be true, the facts alleged are insufficient to render plausible Walker’s
attempted characterization of the various unrelated Appellees as an “ongoing
organization, formal or informal, that functions as a continuing unit.” The
same is true of the conspiracy allegations relative to a knowing agreement to
commit at least two predicate acts in furtherance of a substantive RICO
offense.
       Turning to the element of “racketeering activity,” neither defamation,
intentional interference, nor online harassment qualifies as a RICO predicate
act.   See 18 U.S.C. § 1961(1). Absent a taking of property sufficient to
establish extortion for purposes of § 1961(1), the same is true of the IBEW
members’ alleged threatening of Walker when he refused to join the union.
And although Haynes contends that she suffered state prosecution in
                                       16
   Case: 17-40752     Document: 00515122029     Page: 17   Date Filed: 09/18/2019



                                 No. 17-40752
retaliation for seeking redress for Neil’s alleged physical assault her (when
he forced her away from a doorway), witness tampering and witness
retaliation for purposes of § 1961(1), § 1512, § 1513, and § 1515(a)(1) involve
only federal proceedings and offenses. Finally, although the district court
concluded Walker had properly alleged four predicate acts (witness
tampering and retaliation by the FBI and FBI agent Stevens against her ex-
husband, Luke Stevens, and witness tampering and bribery by FBI agents
Stevens and Brewer), the district court also aptly concluded the acts
presented no threat of continuing criminal activity because all four acts
occurred during a limited period of time and solely by certain federal officers
in relation to Walker’s criminal trial.
III. Law Enforcement Appellees
      Prosecutors enjoy absolute immunity for conduct “intimately associated
with the judicial phase of the criminal process.” Van de Kamp v. Goldstein,
555 U.S. 335, 342–43 (2009) (citing Imbler v. Pachtman, 424 U.S. 409, 430
(1976)). Prosecutorial immunity is based upon the concern that “harassment
by unfounded litigation would cause a deflection of the prosecutor’s energies
from his public duties, and the possibility that he would shade his decisions
instead of exercising the independence of judgment required by his public
trust.” Imbler, 424 U.S. at 422; Culbertson v. Lykos, 790 F.3d 608, 627 (5th
Cir. 2015) (“This immunity arises from the public interest in shielding
prosecutors from liability so they may exercise independent judgment when
deciding which suits to bring and how to present them in court.”); Cousin v.
Small, 325 F.3d 627, 635-36 (5th Cir. 2003) (citations omitted). A prosecutor
remains entitled to absolute immunity even if he or she acted “maliciously,
wantonly[,] or negligently.” Rykers v. Alford, 832 F.2d 895, 897 (5th Cir. 1987)
(quoting Morrison v. City of Baton Rouge, 761 F.2d 242, 248 (5th Cir. 1985)).
                                          17
   Case: 17-40752     Document: 00515122029     Page: 18    Date Filed: 09/18/2019



                                 No. 17-40752
      Actions to which prosecutorial immunity applies include professional
evaluation of the evidence, initiation of prosecution, interviewing witnesses
in preparation for trial, and other actions taken throughout the judicial
process. Buckley v. Fitzsimmons, 509 U.S. 259, 272-73 (1993); Brown v. Dove,
519 F. App’x 237, 238 (5th Cir. 2013); Hoog-Watson v. Guadalupe Cty., Tex.,
591 F.3d 431, 438 (5th Cir. 2009) (citations omitted). This immunity does not
apply when a prosecutor is engaged in investigative or administrative tasks.
Van de Kamp, 555 U.S. at 342; Culbertson, 790 F.3d at 627; Hoog-Watson,
591 F.3d at 438 (“In other words, prosecutorial immunity protects ‘the
advocate’s role in evaluating evidence and interviewing witnesses as he
prepares for trial,’ but not ‘the detective’s role in searching for the clues and
corroboration that might give him probable cause to recommend that a
suspect be arrested.’”) (quoting Buckley, 509 U.S. at 273).
      Addressing each of the pertinent allegations outlined in the Fourth
Amended Complaint, the district court concluded that all of Appellants’
allegations against government attorneys Bales, Rawls, and Crenshaw arose
solely from their acts as prosecutors and officers of the court. On the record
before us, we find no error in that determination.
      Although the immunity status of the FBI agents (Stevens and Brewer)
differs from the prosecutors given the agents’ investigatory rather than
prosecutorial roles, qualified immunity principles shield both federal and
state law enforcement personnel. Once a defendant raises qualified
immunity, the court evaluates the objective legal reasonableness of the
defendant’s conduct in light of legal rules clearly established as of the time of
the defendant’s action. Ziglar v. Abbasi, 137 S. Ct. 1843, 1866, 198 L. Ed. 2d
290 (2017). Appellants’ claims relative to Stevens and Brewer, however, are
RICO claims as to which we have affirmed the district court’s dismissal.
                                       18
   Case: 17-40752     Document: 00515122029     Page: 19   Date Filed: 09/18/2019



                                 No. 17-40752
Accordingly, further discussion of qualified immunity principles relative to
them is unnecessary.
IV. IBEW Appellees
      At oral argument, Appellants’ counsel identified Windfield v. Groen Div.
Dover Corp., 890 F.2d 764, 766-68 (5th Cir. 1989) as Appellants’ “best pre-
emption case.” In Windfield, we addressed the National Labor Relations Act’s
(“NLRA”) federal preemption of state law claims as articulated by the Supreme
Court in San Diego Building Trades Council v. Garmon, 359 U.S. 236, 244
(1959). Specifically, “Garmon recognized that in enacting federal labor
legislation through the NLRA, ‘Congress did not exhaust the full sweep of
legislative power . . .’” Id. at 767 (internal citations omitted). “Nevertheless,
the NLRA was enacted because ‘Congress evidently considered that
centralized administration of specially designed procedures was necessary to
obtain uniform application of its substantive rules. . . .'” Id. (quoting Garmon,
359 U.S. at 242–43). Hence, Garmon announced a general rule of preemption:

            [w]hen it is clear or may fairly be assumed that the
            activities which a State purports to regulate are
            protected by § 7 of the National Labor Relations Act,
            or constitute an unfair labor practice under § 8, due
            regard for the federal enactment requires that state
            jurisdiction must yield.”

Windfield, 890 F.2d at 767 (quoting Garmon, 359 U.S. at 244).
      Several significant exceptions to Garmon exist. Id. When the issue
under state law is arguably prohibited by the NLRA, the Court has refined
the analytical framework:
            “[t]he critical inquiry, therefore, is not whether the
            State is enforcing a law relating specifically to labor
            relations or one of general application but whether the
            controversy presented to the state court is identical to
                                       19
   Case: 17-40752    Document: 00515122029      Page: 20    Date Filed: 09/18/2019



                                 No. 17-40752
           (as in Garner [v. Teamsters, 346 U.S. 485 (1953)]) or
           different from (as in Farmer [v. v. United Brotherhood
           of Carpenters, 430 U.S. 290 (1977)]) that which could
           have been, but was not, presented to the Labor Board.
           For it is only in the former situation that a state court's
           exercise of jurisdiction necessarily involves a risk of
           interference with the unfair labor practice jurisdiction
           of the Board which the arguably prohibited branch of
           the Garmon doctrine was designed to avoid.

Windfield, 890 F.2d at 767. Here, the district court, reviewing Appellants’
objections to the Magistrate Judge’s Report and Recommendation reasoned:
              Plaintiffs do not contest the determination that
           Walker’s claims against the IBEW allege conduct that
           is arguably prohibited by the NLRA. Instead, they
           argue that Judge Giblin erred in finding that Walker’s
           claims against the IBEW should be dismissed for the
           same reasons articulated in Jones. See Local 926, Int’l
           Union of Operating Eng’rs, AFL-CIO v. Jones, 460 U.S.
           669, 682 (1983). They aver that Walker’s case is more
           analogous to Belknap [v. Hale, 463 U.S. 491 (1983)],
           wherein the Supreme Court found that claims of
           breach of contract and misrepresentation against an
           employer brought by replacement workers, hired to
           replace a number of union members who went on
           strike, did not fall under either Garmon preemption
           or Machinists preemption. See [Belknap,] 463 U.S. at
           498; see also Machinists v. Wis. Emp’t Relations
           Comm’n, 427 U.S.132, 140 (1976). Regarding Garmon
           preemption, the Supreme Court determined that the
           dispute at issue was between the replacement workers
           and their employer and, thus, did not present an
           identical controversy to the one that would be before
           the NLRB, which would be between the striking union
           workers and the employer, and thus Garmon
           preemption did not apply. []

               In contrast to the Belknap and Windfield
           decisions, however, both of which were addressed in
                                       20
   Case: 17-40752    Document: 00515122029     Page: 21   Date Filed: 09/18/2019



                                No. 17-40752
           the report and recommendation, the heart of Walker’s
           complaint against the IBEW is a labor dispute. He
           asserts that the entire, decades-long conspiracy to ruin
           his reputation and business stems from the IBEW’s
           attempt to force him to join the union; when he
           refused, the IBEW allegedly masterminded an
           elaborate conspiracy in retaliation. Accordingly, the
           court agrees that Jones, which held that an employee’s
           claims of tortious interference and civil conspiracy
           were Garmon preempted where the employee alleged
           that the union coerced his employer into breaching his
           employment contract, is more applicable to Walker’s
           case, and, thus, his claims are preempted for the
           reasons laid out therein. [Jones], 460 U.S. at 682 [].

              Furthermore, the court rejects Walker’s contention
           that it should assert jurisdiction over Walker’s claims
           because some of the IBEW’s purported conduct after
           its initial attempt to coerce Walker into joining the
           union “goes far beyond a union-member relationship
           and outside a ‘labor dispute.’” In making this
           argument, Walker asks the court to distinguish
           between conduct purportedly undertaken to coerce
           Walker into joining the union and conduct allegedly
           undertaken purely in retaliation for his refusal. As
           was addressed in Judge Giblin’s report and
           recommendation, a nearly identical argument was
           rejected by the Supreme Court in Jones. 460 U.S. at
           682. Therefore, Walker’s objection is overruled.

     We find no error in the lower court’s careful analysis. The NLRB
undoubtedly has a strong interest in addressing alleged coercive “recruiting”
and retaliatory measures undertaken by and in the name of labor unions




                                     21
    Case: 17-40752      Document: 00515122029        Page: 22    Date Filed: 09/18/2019



                                    No. 17-40752
seeking to increase union membership and market power. Accordingly, we
affirm the district court’s dismissal of the IBEW Appellees. 7
V. Statute of Limitations
      Walker asserts defamation claims, as well as other tort claims based on
the alleged defamation. Before delving into the merits, we first address the
timeliness of those claims premised upon pre-July 26, 2014 conduct.
      Under Texas law, defamation claims generally are subject to a one-year
statute of limitations. TEX. CIV. PRAC. & REM. CODE, §§ 16.002(a), 16.003(a);
Jackson v. W. Telemarketing Corp., 245 F. 3d 518, 523 (5th Cir. 2001). The
one-year limitation likewise applies to other causes of actions for which the
gravamen of the complaint is injury to a plaintiff’s reputation because of
allegedly defamatory statements. Hamad v. Center for Jewish Cmty. Studies,
256 F. App’x 414, 417 (5th Cir. 2008) (citing Holloway v. Butler, 662 S.W.2d 688,
692 (Tex. App. 1983, writ ref’d n.r.e.)). Whether the statute of limitations has
expired depends on when the claims accrued. See, e.g., Velocity Databank, Inc.
v. Shell Offshore, Inc., 456 S.W.3d 605 (Tex. App. 2014, pet. denied). Typically,
a defamation claim accrues when the matter is published. For traditional
printed statements, Texas adopted the “single-publication rule,” i.e., that
defamation claims may be brought within the first year from the first date of
publication. Forbes Inc. v. Granada Biosciences, Inc., 124 S.W.3d 167, 173 (Tex.
2003); Holloway, 662 S.W.2d at 692 (concluding “publication is complete on the
last day of the mass distribution of copies of the printed matter”) (emphasis
added).



      7 Paragraphs 31-37 of the Fourth Amended Complaint list the following persons as
IBEW Defendants (in addition to the International Brotherhood of Electrical Workers): the
IBEW Local Union 479, Steven Lisle, Dwayne or Duwayne Hermann, Chris Kibby, David
Gonzales, and Wayne Reaud.
                                           22
    Case: 17-40752       Document: 00515122029          Page: 23     Date Filed: 09/18/2019



                                       No. 17-40752
       When we heard oral argument in this matter, the Texas Supreme Court
had not yet decided whether to extend this rule to internet publications. In
those circumstances, federal courts “must make an Erie guess and determine
. . . how that court would resolve the issue if presented with the same case.”
City of Alexandria v. Brown, 740 F.3d 339, 351 (5th Cir. 2014) (quoting In re
Katrina Canal Breaches Litig., 495 F.3d at 206)) (internal quotations
omitted). In 2007, in Nationwide Bi-Weekly Admin., Inc. v. Belo Corp., 512
F.3d 137, 141–46 (5th Cir. 2007), we, considering cases from other
jurisdictions and Texas public policy interests, predicted that the Texas
Supreme Court would extend the single publication rule to internet
publications. 8 Thus, we rejected Nationwide’s assertion that internet
publications are subject to the continuous publication rule, such that “each
time a viewer accesses the article from the website a ‘republication’ occurs for
statute of limitations purposes,” rather than single publication rule.
       Since oral argument in this matter, however, the Texas Supreme Court,
in Glassdoor, Inc. v. Andra Group, LP, 575 S.W.3d 523, 529 (Tex. 2019)
confirmed the accuracy of the Nationwide prediction by adopting “a single
publication rule [for] information made publicly available on the internet.”
Under a single publication standard, the (allegedly defamatory) statements
and articles on which Walker’s claims are premised that were published more
than one year prior to the July 16, 2015 filing date of his original complaint
are time-barred. See, e.g. Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003)
(“A statute of limitations may support dismissal under Rule 12(b)(6) where it


       8In making an Erie guess, federal courts should “defer to intermediate state appellate
court decisions, unless convinced by other persuasive data that the highest court of the state
would decide otherwise.” City of Alexandria, 740 F.3d at 351 (quoting Mem’l Hermann
Healthcare Sys. Inc. v. Eurocopter Deutschland, GMBH, 524 F.3d 676, 678 (5th Cir. 2008))
(internal quotations omitted).
                                             23
    Case: 17-40752        Document: 00515122029          Page: 24     Date Filed: 09/18/2019



                                       No. 17-40752
is evident from the plaintiff's pleadings that the action is barred and the
pleadings fail to raise some basis for tolling or the like.”).
       Nevertheless seeking to avoid dismissal on grounds of timeliness,
Walker emphasizes that courts have long considered amendments to and re-
publication of defamatory material to be a new “publication.” 9 On this basis,
he contends the district court erred in dismissing his claims at the pleading
stage of the proceeding without giving him an opportunity to conduct
discovery to determine if the pre-July 16, 2014 statements had been “re-
published, re-stated, edited, retracted, or modified since the original
publications, or if the statements meet any other exception to the statute,” as
discussed in Mayfield v. Fullhart, 444 S.W.3d 222 (Tex. App. 2014, pet.
denied).
       In the district court, however, Appellants did not plead possible re-
publication of statements that, as alleged, are untimely on the face of the
Fourth Amended Complaint Nor did Appellants oppose Appellees’ motion
seeking an expedited hearing under the TCPA, § 27.006, or The Examiner
Appellees’ motion to stay discovery in the case. 10 Indeed, it is not apparent
that Walker, at any time between the July 2015 filing of the original
complaint and the district court’s 2016 and 2017 orders granting dismissal,
ever sought discovery regarding possible re-publication – either by leave of


       9  See, e.g., Nationwide, 512 F.3d at 146; In re Philadelphia Newspapers, LLC, 690
F.3d 161, 174 (3d Cir. 2012) (an exception to the single publication rule is republication;
republishing, editing and reissuing, or placing material in a new form that includes the
defamatory material resets the statute of limitations.).
       10 “A court's decision to limit discovery is reviewed for abuse of discretion.” Crosby v.

Louisiana Health Serv. & Indem. Co., 647 F.3d 258, 261 (5th Cir. 2011). Although a court is
afforded broad discretion when deciding discovery matters, the court abuses its discretion
when its decision is based on an erroneous view of the law. Id. The district court concluded
the Magistrate Judge stayed discovery under a federal trial court’s inherent power to stay
discovery and the FRCP, not the TCPA
                                              24
      Case: 17-40752   Document: 00515122029       Page: 25     Date Filed: 09/18/2019



                                    No. 17-40752
court or by agreement of the parties. Accordingly, as determined by the
district court, this argument fails to resuscitate claims premised on allegedly
defamatory statements made prior to July 16, 2014.         11


VI.     Defamation
        Relative to Appellants’ timely filed defamation claims, Texas law
establishes the following elements to state an actionable claim of defamation:
(1) publication of a false statement of fact to a third party, (2) the statement
must concern the plaintiff and be defamatory, (3) the publication must be
made with the requisite degree of fault, and (4) the publication must cause
damages. Lipsky, 460 S.W.3d at 593. A statement is defamatory “if it tends
to injure a person's reputation and thereby expose the person to public hatred,
contempt, ridicule, or financial injury or to impeach any person's honesty,
integrity, virtue, or reputation.” Lipsky, 460 S.W.3d at 593 (citing WFAA-TV,
Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex. 1998)). Damages must be shown
unless the statements are defamatory per se such that damages are
presumed. Defamation per se refers to statements that are so obviously
harmful that general damages may be presumed. Id.
        In a defamation suit against a media defendant over a matter of public
concern, the plaintiff bears the burden of proving falsity. Neely v. Wilson, 418
S.W.3d 52, 62 (Tex. 2013) (citing Philadelphia Newspapers, Inc. v. Hepps, 475
U.S. 767, 777 (1986)); McIlvain v. Jacobs, 794 S.W.2d 14, 15 (Tex. 1990). In
determining whether a statement is false, Texas has adopted the substantial-
truth doctrine, under which a plaintiff is precluded from recovery when a




         These claims include all those asserted against the The Examiner Appellees and
        11

those asserted against journalist Jerry Jordan.
                                          25
   Case: 17-40752     Document: 00515122029      Page: 26    Date Filed: 09/18/2019



                                  No. 17-40752
“publication . . . correctly conveys a story’s ‘gist’ or ‘sting’ although erring in
the details.” Turner v. KTRK Television, Inc., 38 S.W.3d 103, 115 (Tex. 2000).
     This evaluation involves looking at the “gist,” or meaning, of a broadcast
[or article], which is determined “by examining how a person of ordinary
intelligence would view it.” Neely, 418 S.W.3d at 63-64, 66-67. Thus, the court
must determine “if a broadcast taken as a whole is more damaging to the
plaintiff’s reputation than a truthful broadcast would have been,” in the mind
of the average person. Id. at 63 (citing Turner, 38 S.W.3d at 115); accord
McIlvain, 794 S.W.2d at 16; see AOL, Inc. v. Malouf, No. 05-13-01637-CV,
2015 WL 1535669, at *4 (Tex. App. Apr. 2, 2015, no pet.) (mem. op.) (holding
news article was not substantially false even though it stated that plaintiff
had been charged with criminal Medicaid fraud when the charges were civil
and despite the article using the words “charged” and “stolen”); Basic Capital
Mgmt., Inc. v. Dow Jones & Co., 96 S.W.3d 475, 481-82 (Tex. App. 2002, no
pet.) (newspaper article stating that investment firm had been involved in
money laundering was substantially true when only two employees had been
charged with fraud and conspiracy, not money laundering, and company was
only mentioned in indictment, but not charged).
     Regarding the element of fault, the status of the person alleging
defamation determines the requisite degree of fault. A private individual
need only prove negligence, whereas a public figure or official must prove
actual malice. Lipsky, 460 S.W.3d at 593. Here, as noted by the district court
in its February 11, 2016 Memorandum Order, Appellants have conceded that
they are limited-purpose public figures. Accordingly, Walker must have
sufficiently alleged actual malice in order to state a defamation claim.
      “‘Actual malice’ in this context does not mean bad motive or ill will.”
Greer v. Abraham, 489 S.W.3d 440, 444 (Tex. 2016). Rather, it means that
                                        26
   Case: 17-40752     Document: 00515122029       Page: 27   Date Filed: 09/18/2019



                                   No. 17-40752
the statement was made with knowledge of its falsity or with reckless
disregard for its truth. Huckabee v. Time Warner Entm't Co., 19 S.W.3d 413,
420 (Tex. 2000). “Thus, the constitutional focus is on the defendant's attitude
toward the truth, not his attitude toward the plaintiff.” Greer, 489 S.W.3d at
444.
       To establish reckless disregard, the publisher must have “‘entertained
serious doubts as to the truth of his publication.’” Huckabee, 19 S.W.3d at 420
(quoting St. Amant v. Thompson, 390 U.S. 727, 731 (1968)). Neither a failure
to investigate fully nor an understandable misinterpretation of ambiguous
facts constitutes actual malice. Schofield v. Gerda, No. 02-15-00326-CV, 2017
WL 2180708, at *19-20 (Tex. App. May 18, 2017); see also Weber v. Fernandez,
No. 02-18-00275-CV, 2019 WL 1395796, at *18 (Tex. App. Mar. 28, 2019)
(failure to investigate is not evidence of actual malice unless publisher
purposefully avoided the truth).
       On this point, the district court concluded, with regard to the Examiner
Appellees, Jordan, and Getz, that Walker had failed to allege clear and
specific evidence of actual malice – a required element for public figure
plaintiffs – such that his defamation claims were dismissed for that reason,
“without regard to the outcome of the limitations and substantial-truth
issues.” Although this ruling refers to the “clear and specific” evidence
standard imposed by the TCPA, Walker’s allegations regarding actual malice
likewise fail when considered under the Federal Rules of Civil Procedure. See
Taylor v. City of Shreveport, 798 F.3d 276, 288 (5th Cir. 2015) (“we may
affirm an order granting a motion to dismiss ‘on any basis supported by the
record’”)(quoting Asadi v. G.E. Energy (USA), L.L.C., 720 F.3d 620, 622 (5th
Cir. 2013)).


                                       27
   Case: 17-40752     Document: 00515122029      Page: 28   Date Filed: 09/18/2019



                                  No. 17-40752
      Specifically, the Fourth Amended Complaint alleges only that the
“members of the Conspiracy making [defamatory] statements acted with
actual malice, knowledge, negligence and/or recklessness as to the truth of
those statements” and that “Walker repeatedly and timely asked the
members of the Conspiracy making defamatory statements to cease and
desist from making such false statements [but they] failed to retract, correct,
or clarify the statements.” Appellants’ brief is similarly deficient, adding only
that “[t]he Conspiracy was fully aware of the falsity of their statements but
continued making them . . . .” Such scant assertions are insufficient to allow
the court to infer more than the mere possibility of misconduct. Significantly,
Walker has not alleged, for example, relative to any of the Appellees, the
existence or contents of specific discussions, correspondence, or supporting
documentation provided to any of the media defendants – either prior to or
shortly after the publications in questions – purporting to correct any errors
or misstatements in the publications. On this very limited showing, we agree
with the district court that the deficiency of Appellants’ “actual malice”
allegations provides an independent, standalone basis for dismissal of
Walker’s defamation claims.
      Texas law recognizes a “fair reporting privilege” as a defense to
defamation. As codified in § 73.002(a)–(b), “[t]he publication by a newspaper
or other periodical material . . . is privileged” when that newspaper presents
“a fair, true, and impartial account” of a judicial proceeding, an official
proceeding to administer the law, or other public proceeding, including a
proceeding before “a managing board of an educational . . . institution [or] . . .
of a public school board.” See TEX. CIV. PRAC. & REM. CODE, § 73.002(a)-(b); see
also Dallas Morning News, Inc. v. Hall, No. 17-0637, 2019 WL 2063576, at *8
(Tex. May 10, 2019), reh'g denied (Aug. 30, 2019)) (media outlets enjoy a
                                       28
    Case: 17-40752       Document: 00515122029         Page: 29     Date Filed: 09/18/2019



                                      No. 17-40752
privilege that protects publications describing official proceedings of public
concern). 12
        This privilege extends to information a newspaper receives from a
press release issued by law enforcement or a governmental agency. Freedom
Commc’ns, Inc. v. Sotelo, No. 11-050336-CV, 2006 WL 16644602, at *4 (Tex.
App. June 15, 2006, no pet.) (mem. op.). The privilege, however, “does not
extend to the republication of a matter if it is proved that the matter was
republished with actual malice after it had ceased to be of public concern.”
TEX. CIV. PRAC. & REM. CODE, § 73.002(a).
       Given that the fair reporting privilege is a defense, the defendant has
the burden of proving the applicability of the privilege, i.e., that the
defendant is part of media and the statements were an account of official
proceedings of public concern. KBMT Operating Co., LLC v. Toledo, 492
S.W.3d 710, 715 (Tex. 2016). “A private individual suing a media defendant
for defamation over a report on official proceedings of public concern,
however, has the burden of proving that the gist of the report was not
substantially true—that is, that the report was not a fair, true, and impartial
account of the proceedings.” Id. K “That burden is not met with proof that
the report was not a substantially true account of the actual facts outside the
proceedings.” Id. Rather, “[w]hen the privilege applies, the gist of an
allegedly defamatory broadcast must be compared to a truthful report of the
official proceedings, not to the actual facts.”




       12This statute, §73.002(a)-(b), enacted in 1901, codifies the common-law privilege the
media have to report on judicial proceedings without regard for whether the information from
such proceedings is actually true. KBMT Operating Co., LLC v. Toledo, 492 S.W.3d 710, 713
(Tex. 2016).
                                             29
   Case: 17-40752    Document: 00515122029     Page: 30   Date Filed: 09/18/2019



                                No. 17-40752
     To determine whether a publication is protected by the fair reporting
privilege, a court must interpret the account “in the sense that the ordinary
reader would understand.” Tex. Monthly, Inc. v. Transamerican Nat’l Gas
Corp., 7 S.W.3d 801, 805 (Tex. App. 1999, no pet.)(citing Crites v. Mullins,
697 S.W.2d 715, 717 (Tex. App. 1985, writ ref’d n.r.e.)). “The critical test is
the effect on the mind of the reader or listener; if the effect on the mind of
the recipient would be the same, any variance between the actions charged
and the actions proved should be disregarded.”). Finklea v. Jacksonville
Daily Progress, 742 S.W.2d 512, 515 (Tex. App. 1987), writ dismissed w.o.j.
(Mar. 30, 1988) (citations omitted). Even greatly exaggerated accounts are
substantially true “if no more opprobrium would be attached to the
[plaintiff’s] actions merely because of such exaggeration.” Id. A court may
determine privilege as a matter of law “[w]here the facts are undisputed and
the language used in the publication is not ambiguous.” Klentzman v. Brady,
456 S.W.3d 239, 252-53 (Tex. App. 2014), aff'd, 515 S.W.3d 878 (Tex. 2017).
     In this case, the Beaumont Enterprise Appellees (The Hearst
Corporation d/b/a The Beaumont Enterprise and writer Brooke Crum) assert
that all of the news articles at issue are privileged accounts of the following
four government proceedings and records: (1) a July 17, 2012 press release
from the United States Attorney’s Office stating that (a) Walker had willfully
failed to report approximately $1.5 million in income to the federal
government, (b) a bid altered to look like an invoice for labor in the amount
of $382,975.32 had been submitted to the BISD, and (c) Walker had agreed
to forfeit $3.2 million, out of which the BISD could seek restitution; (2) a
July 17, 2012 letter from the United States Attorney’s Office to the BISD)
informing the BISD that Walker would be forfeiting $3.2 million and that the
BISD could potentially seek restitution for at least $1.8 million that it had
                                      30
    Case: 17-40752      Document: 00515122029         Page: 31    Date Filed: 09/18/2019



                                     No. 17-40752
overpaid Walker; (3) the July 17, 2012 factual basis and stipulation attached
to Walker’s plea agreement , in which he agreed that bid documents altered
to look like invoices were submitted to the BISD; and (4) the August 28, 2012
finding by the Texas Comptroller that Walker’s admissions in his plea
agreement “constitute[d] sufficient admitted evidence of fraudulent behavior
in a procurement setting” to support its decision to debar Walker from
working for the State of Texas for five years. The Beaumont Enterprise
Appellees also assert that Walker cannot prevail on his defamation claims
against them because he has failed to provide evidence of the falsity of any
of the allegedly defamatory articles. 13
      Regarding the issue of falsity (as an element of Walker’s claim) and the
“fair reporting” privilege, the main focus of Walker’s defamation claims
against the Beaumont Enterprise Appellees concerns their articles reporting
that, as part of his guilty plea to willful failure to pay income taxes, he had
admitted to falsifying invoices for which the BISD had paid, that he had
agreed to repay the BISD for the money that he had stolen, and/or that “in
exchange for” his pleading guilty to a federal tax violation, “he had agreed to
forfeit $3.2 million and to acknowledge he altered electrical invoices
presented to the school district.” Walker asserts that, although the records of
the BISD contained altered documents, there was no evidence admitted at
trial that Walker or his wife submitted those documents to the BISD in
connection with receiving payments for projects. Rather, as set forth in
Appellants’ brief, he explains:



      13 Given the 2012 and 2013 publication dates of the articles attached to the Fourth
Amended Complaint, occurring well before July 2014 (one-year prior to the July 2015 filing
date of this action), it unnecessary for this panel to discuss the merits of the defamation
claims asserted against any media defendant other than the Beaumont Enterprise Appellees.
                                            31
Case: 17-40752   Document: 00515122029     Page: 32   Date Filed: 09/18/2019



                            No. 17-40752
        Nowhere does Walker admit to submitting altered
        documents to [the] BISD, seeking payment from [the]
        BISD based on such documents, receiving money from
        [the] BISD on the basis of altered documents, or
        unlawfully appropriating property of [the] BISD. Even
        [the] BISD agreed Walker did not unlawfully
        appropriate property of or defraud [the] BISD after
        conducting its own internal audit, being under months
        of pressure and scrutiny created by the Conspiracy to
        terminate its contract with Walker, and having
        employees actually testify at Walker’s criminal trial.
        Former superintendent Dr. Carroll Thomas drafted a
        glowing letter of recommendation for Walker. Though
        [the] BISD did not agree it was a victim, the
        perpetrator steadfastly denied fraud, and the
        government was never able to prove it, the Conspiracy
        created a fictitious tale of fraud.

        The declaration of [Mr. DeGuerin, Walker’s criminal
        defense attorney] and testimony from Walker’s trial
        further support Walker’s position that he did not
        submit altered invoices to the BISD, and did not
        expect, demand payment, or receive payment based on
        the invoices.     DeGuerin explained, “[T]he plea
        agreement does not say that Mr. Walker submitted
        altered documents to [the] BISD. […] Walker
        steadfastly denied submitting any false documents to
        [the] BISD.” The evidence introduced at trial
        concerning the “altered invoices” was that Ms. Walker
        mistakenly sent them to [the] BISD instead of her tax
        accountant. DeGuerin explained how Walker used
        uncashed checks as an accounting method, and his
        wife mistakenly sent the documents to [the] BISD. As
        soon as Walker realized the documents had been sent
        to [the] BISD, he went to [the] BISD to retrieve them.
        “Neither Mr. Walker nor his wife submitted the
        documents in connection with requesting or receiving
        payments for the project; Mr. Walker did not intend to
        defraud or deceive [the] BISD, [the] BISD was not
        defrauded or deceived, and Mr. Walker completed his
                                 32
   Case: 17-40752    Document: 00515122029      Page: 33   Date Filed: 09/18/2019



                                 No. 17-40752
           work to the satisfaction of [the] BISD.” Nothing in the
           plea agreement or related documentation supports
           Appellees’ defamatory statements. The statements are
           not privileged as fair reports of official documents or
           as substantially true.

     Relative to these contentions, Walker’s factual basis, in addition to
describing his failure to pay certain income taxes for the 2009 tax year, states
in pertinent part:

           Records of the [the] BISD contained copies of bills of
           materials from third party electrical wholesale
           companies along with copies of unnegotiated checks
           drawn on defendant’s bank account in the same
           amounts, payable to said wholesalers. Included in the
           wholesale invoice was an invoice in the amount of
           $382,975.32 which had been altered to reflect it was
           an invoice when in fact the document was a quote and
           not an actual purchase. The defendant’s check to that
           wholesaler in the amount of $383,975.32 was never
           presented to the wholesaler or negotiated. Records of
           the BISD also contained similar altered documents
           purportedly from the same electrical supplier
           matching invoices submitted by the defendant for
           materials in other projects.

     The Magistrate Judge found that Walker failed to specifically address
the fair reporting privilege set forth in § 73.002. Nor did he address any of
the governmental documents provided to the court by the Beaumont
Enterprise Appellants, aside from the factual basis and stipulation attached
to his plea agreement. Instead, the Magistrate Judge concluded, Walker
simply argued generally that the articles are not substantially true or fair,
or, at the very least, are ambiguous in meaning.
     Examining each of those governmental documents and the articles that
Walker attacks, the Magistrate Judge summarized Walker’s position as
                                      33
    Case: 17-40752        Document: 00515122029          Page: 34     Date Filed: 09/18/2019



                                       No. 17-40752
 arguing generally that the first three articles are false and misleading for
 two reasons: (1) the monetary amounts listed for Walker’s forfeiture
 agreement and the BISD’s possible forfeiture claims are too high and (2) the
 articles imply that Walker admitted to defrauding the BISD in his plea
 agreement. 14 As to the first issue, the Magistrate Judge concluded that the
 effect of the Beaumont Enterprise Appellees’ articles on the mind of the
 ordinary reader would not be altered even if the Beaumont Enterprise
 Appellees exaggerated the monetary amounts at issue.
       As to the second, Walker, as noted by the Magistrate Judge, contends
 that the Beaumont Enterprise Appellees’ first three articles are defamatory
 because they state that Walker admitted to falsifying invoices in his plea
 agreement and factual stipulation, which implies that Walker defrauded the
 BISD. The Magistrate Judge concluded:

       Comparing the Enterprise Defendants’ articles to the listed
       government documents, particularly Walker’s plea agreement, it
       becomes clear that the differences in wording are minor and
       merely semantic. In Walker’s plea agreement, he admitted that
       multiple bid quotes were submitted to [the] BISD that had been
       altered to look like invoices, one such “invoice” was accompanied


       14  As described by the Magistrate Judge in the March 11, 2016 Report and
Recommendation, the first Beaumont Enterprise article, dated October 19, 2012, is titled
“BISD will not seek Calvin Walker restitution.” Walker asserts that this article is defamatory
because, by announcing that BISD could seek $2 million in restitution, it misleads readers
into believing that Walker had defrauded BISD by that amount. The second Beaumont
Enterprise article, dated March 11, 2014, is titled “TEA report questions BISD’s employment
of Calvin Walker.” Walker contends that it is defamatory because it states: “In his plea
agreement, Walker signed a statement that he knowingly altered invoices that were
submitted to the school district for repayment in the amount of $2 million. He forfeited a total
of $3.5 million in his plea agreement, $2 million of which the school district could have
sought.” Third, Walker identifies an article published by Crum on July 28, 2014, titled “BISD
will rebid contract given to Calvin Walker.” Walker argues the article is defamatory because
it states that he admitted in his plea agreement to “falsifying” invoices submitted to BISD,
thus implying that he had defrauded the BISD.

                                              34
    Case: 17-40752    Document: 00515122029      Page: 35    Date Filed: 09/18/2019



                                  No. 17-40752
      by a check payable to a wholesaler for the same amount that was
      never presented to that wholesaler or negotiated, and the “invoice”
      came from Walker’s company. An ordinary reader would not
      discern a difference in meaning between Walker’s plea agreement
      and the Enterprise Defendants’ accounts after comparing Walker’s
      plea agreement, the various government documents provided by
      the Enterprise Defendants in their motion to dismiss, and these
      three articles. Therefore, these three articles are privileged under
      Texas law.
      Continuing to a fourth article, dated July 30, 2014 and titled “Grand
jury indicts BISD electrician for fraud,” Walker contends the article is
defamatory because it suggests that the only reason that the BISD would not
recover $343,000 from Walker was because it refused to say it was a crime
victim. The Magistrate Judge, questioning first whether an article reporting
the BISD’s insistence that it had not been defrauded is defamatory, concluded
the article was privileged, reasoning that, as a whole, it presented a true, fair,
and accurate account of Walker’s indictments in state court, previous criminal
proceedings, and related government documents. The Magistrate Judge
reached the same conclusions regarding a fifth article published on October
2, 2014, titled “U.S. Attorney: BISD restitution money is gone,” and a sixth
article, published on October 15, 2014 article, titled “BISD board ditches
electrician.”

      Reviewing Walker’s objections to the Magistrate Judge’s report and
recommendations, the District Judge found the Magistrate Judge’s lengthy
assessment thorough, well-reasoned, and supported by the record. We agree.
Although someone trained in the law, carefully parsing through the various
articles, and government/official documents to which they were compared,
might take issue with the literal truth of certain of the statements, the legal
authorities cited above clearly establish that literal truth is not the

                                        35
    Case: 17-40752       Document: 00515122029          Page: 36     Date Filed: 09/18/2019



                                       No. 17-40752
 applicable standard. Rather, it is the ordinary person’s assessment that is
 determinative, not Walker’s preferred account of events. 15 Accordingly, as
 the district court aptly concluded, Walker’s timely filed defamation claims,
 asserted against the Beaumont Enterprise Appellees fail on the elements of
 actual malice and falsity, and when considered against the fair reporting
 defense.
VII. Tortious Interference Claims
       A. Tortious Interference with Existing Contract
       To prove tortious interference with an existing contract, Walker must
show (1) he had a valid contract, (2) the defendants willfully and intentionally
interfered with the contract, (3) the interference proximately caused Walker’s
injuries, and (4) he incurred actual damage or loss. Butnaru v. Ford Motor
Co., 84 S.W. 3d 198, 207 (Tex. 2002). In response to a motion to dismiss under
the TCPA, Walker must “present evidence that some obligatory provision of
a contract has been breached.” Better Bus. Bureau of Metro. Houston, Inc. v.
John Moore Servs., Inc., 441 S.W.3d 345, 361 (Tex. App. 2013, pet. denied)
(quoting Funes v. Villatoro, 352 S.W.3d 200, 213 (Tex. App. 2011, pet. denied).


       15   Although Appellants’ brief characterizes Walker’s wife’s trial testimony, as well
as his lawyer’s subsequent declaration, as explaining that Walker used the “uncashed
checks [made payable to third-party suppliers] as an accounting method,” no logical
explanation of the purported accounting procedure has been identified in the record.
Similarly, despite Walker’s assertion that neither he nor his wife ever “submitted the
documents in connection with requesting or receiving payment for the project,” and that he
“did not intend to defraud or deceive [the] BISD,” the factual basis executed in connection
with his plea agreement expressly references “[r]ecords of the BISD contain[ing] . . . an
invoice . . . altered to reflect that it was an invoice when in fact the document was a quote
and not an actual purchase” and then states “[r]ecords of the BISD also contained similar
altered documents purportedly from the same electrical supplier matching invoices
submitted by the defendant for materials in other projects.”
        To the extent that Walker complains about the adverse inferences reasonably drawn
from the language in his factual basis, perhaps he should have insisted that additional
clarifying language be included prior to adopting it in connection with his guilty plea.
                                             36
   Case: 17-40752     Document: 00515122029     Page: 37     Date Filed: 09/18/2019



                                 No. 17-40752
     In support of this claim, Walker alleges “the Conspiracy, including the
Media Defendants, Getz, BISD Trustees, and Prosecutors, harassed BISD for
its decision to continue working with Walker and refuse to demand
restitution from Walker.” Additionally, “BISD Trustees regularly requested
documents related to African-American employees and vendors of [the] BISD
from the Office of the Superintendent, and then gave them to Media
Defendants for publication with inflammatory headlines – at the direction of
Reaud.” Walker contends: “Such publications disrupted               [the] BISD’s
operations and were intended to interfere with Walker’s contract with BISD.”
He adds: “Neil was quoted in July of 2014 saying he would seek to have
Walker’s   contract   cancelled.”.   Further, “Rawls       sent   [the] BISD     a
memorandum essentially demanding [that the] BISD not release the sums
owed to Walker and terminate his maintenance contract.”
      Thereafter, in 2014,Walker alleges, the “BISD Board of Managers did
not renew and improperly terminated the contract, without notice, and
awarded it to a white union electrical contractor.” Further, the BISD
supported its decision on scores derived from an Evaluation Matrix prepared
by BISD (Employee) Appellees Saleme, Covington, and Butler, which falsely
stated “District’s Previous Provider Admitted guilt to padding BISD invoices.
Paid back over $2,000,000.” Walker contends these actions, alone and in
agreement with others in the conspiracy, were a proximate cause of actual
damages to him.
     Although Walker asserts this claim and provides the foregoing
assertions, he does not identify an actual breach of the contract. Rather, his
actual complaint appears to be that his contract was not renewed at the end




                                       37
    Case: 17-40752       Document: 00515122029          Page: 38     Date Filed: 09/18/2019



                                       No. 17-40752
of its term. Merely alleging nonrenewal, however, does not equate to an
actionable breach of contract. 16
       B. Tortious Interference with Prospective Contract
       Under Texas law, “[t]o prevail on a claim for tortious interference with
prospective business relations, a plaintiff must establish that (1) there was a
reasonable probability that the plaintiff would have entered into a business
relationship with a third party; (2) the defendant either acted with a
conscious desire to prevent the relationship from occurring or knew the
interference was certain or substantially certain to occur as a result of the
conduct; (3) the defendant's conduct was independently tortious or unlawful;
(4) the interference proximately caused the plaintiff injury; and (5) the
plaintiff suffered actual damage or loss as a result. See Coinmach Corp. v.
Aspenwood Apartment Corp., 417 S.W.3d 909 (Tex.2013) ((citing Wal–Mart
Stores, Inc. v. Sturges, 52 S.W.3d 711, 726 (Tex.2001) (addressing
requirement of predicate tort or unlawful conduct)). Establishing that
defendant's conduct was independently tortious or wrongful does not require
that the plaintiff be able to prove an independent tort. See Wal–Mart Stores,
Inc, 52 S.W.3d at 726. Rather, proof that the defendant's conduct would be
actionable (as to someone) under a recognized tort is sufficient.
       Walker’s brief confirms that he asserts this claim against all members
of the Conspiracy except the BISD. He contends the same facts relevant to


       16   Relative to any other state-law tort claims asserted against the BISD, Appellants
have not identified a valid waiver of the sovereign immunity applicable in Texas to school
districts. See, e.g. City of Houston v. Williams, 353 S.W.3d 128, 134 (Tex. 2011) (governmental
units such as school districts are immune from suit unless that immunity has been waived
by the legislature); see also TEX. CIV. PRAC. & REM. CODE §§ 101.001, 101.051 (under the
TTCA the only permissible tort claim against a school is one based on misuse of a motor
vehicle).

                                             38
   Case: 17-40752     Document: 00515122029     Page: 39   Date Filed: 09/18/2019



                                 No. 17-40752
the existing contract interference claim are also relevant to the claim of
interference with prospective contracts. He maintains that, because he did
not receive a notice regarding renewal (or termination) in the summer of
2014, as he previously had, he turned down several lucrative contracts,
including one with Northwest ISD Dallas for $500,000, thinking the BISD
intended to continue his existing contract. He maintains that there was a
reasonable probability that he would have entered into the Northwest ISD
Dallas and other prospective contracts such as DCP Midstream, Dickerson
Group, Inc., and Bennett Electric. According to Walker, Appellees’ actions in
defaming and conspiring against him were independently tortious and
unlawful, and prevented the prospective contracts from occurring. Further,
he contends that Appellees engaged in these acts with the conscious desire to
prevent him from securing business from anyone in the Beaumont community
and, as a result, he suffered actual harm or damage as a result of interference.
      Given the nature of this claim, its survival turns on the viability of the
other tort claims asserted by Walker. Because we conclude none is successful,
this one likewise fails.
VIII. Equal Protection and Immunity of BISD Personnel

      Lastly, we briefly consider Appellants’ claims asserted under 42 U.S.C.
§ 1983, urging equal protection violations, specifically Walker’s allegations of
race discrimination relative to BISD Chief Financial Officer Appellee
Kingsley’s allegedly onerous invoicing requirements, and the immunity of
BISD Board of Managers, BISD Board of Trustees, and BISD (Employee)
Appellees Butler, Covington, Saleme, and Terry Ingram. The district court
dismissed the equal protection claim, concluding Walker had not alleged that
similarly situated white business owners were treated differently. The district
court additionally found Kingsley entitled to qualified immunity based on
                                    39
   Case: 17-40752     Document: 00515122029     Page: 40   Date Filed: 09/18/2019



                                 No. 17-40752
objective reasonableness, i.e., Kingsley’s awareness of Walker’s licensing
investigation by the Texas Department of Licensing and Regulation based on
allegations of falsified work history, as well as being subject to criminal
investigation and prosecution, and then convicted of tax fraud. Based on these
facts, Walker’s challenge to the district court’s qualified immunity ruling on
this issue is unwarranted.

      Regarding Walker’s assertions concerning document requests that BISD
Board of Trustee Appellants Michael Neil and Tom Neild made regarding
African American employees of the BISD who had attended the Texas Alliance
of Black School Educators meetings, the district court found dismissal
warranted because Walker had not alleged he was one of the participants. This
challenge likewise is unavailing.

      Appellants additionally contest the district court’s dismissal of their
claims on state law immunity grounds against BISD (Employee) Appellees
Saleme, Covington, and Butler, who prepared the “Evaluation Matrix” utilized
by the BISD in rejecting Walker’s contract renewal bid in 2014, and includes
the (allegedly false) statement: Previous Provider Admitted guilt to padding
BISD invoices. Paid back over $2,000,000.” All of these issues and rulings are
discussed at length in the Magistrate Judge’s August 18, 2016 Report and
Recommendation and the District Judge’s September 14, 2016 Order
approving and adopting the Magistrate Judge’s recommended rulings. We find
no error in the district court’s assessment.

      Section 22.051 of the Texas Education Code defines “professional
employee of a school district” to include superintendents, board of trustee
members, and “any other person employed by a school district whose
employment requires certification and the exercise of discretion.” TEX. EDUC.

                                       40
   Case: 17-40752          Document: 00515122029          Page: 41     Date Filed: 09/18/2019



                                        No. 17-40752
CODE § 22.051 The BISD Board of Managers, BISD Board of Trustees, and
BISD Employees Butler, Covington, Saleme, and Ingram qualify as
professional employees under § 22.051, acting within the scope of their
authority.

      Regarding Haynes’ assault claims against Neil, involving his alleged
physical removal of Haynes from blocking the doorway of a BISD press
conference, the district court found that he, a member of the BISD Board of
Trustees, qualified as a professional employee of the school district, and thus
was entitled to dismissal based on the election of remedies provision of the
Texas Tort Claims Act (“TTCA”), §101.106 of the Texas Civil Practice and
Remedies Code, so long as he acted within the scope of his employment. See
TEX. CIV. PRAC. & REM. CODE § 101.106 (suing governmental unit bars any suit
or recovery against individual employee of the unit regarding the same
matter). Based on §22.051 and the version of § 37.105 of the Texas Education
Code in effect prior to the June 15, 2017 effective date of its 2017 amendment, 17
the District Judge determined that Neil, as a member of the Board of Trustees,
qualified as a professional employee, was authorized to remove persons from
school property, and thus was acting in the scope of his employment. TEX.
EDUC. CODE § 22.051 (definition of professional employee of school district
includes member of the board of trustees of an independent school district);
TEX. EDUC. CODE § 37.105 (pre-2017 amendment) (authorizing board of
trustees of a school district or authorized representative to eject any
undesirable person from the property upon refusal to leave peaceably).

      For that reason, the district court found that that BISD Board of Trustee
member Neil was entitled to dismissal under the election of remedies provision


      17   See Acts 2017, 85th Tex. Leg., ch. 924 (S.B. 1553), § 5, eff. June 15, 2017.
                                               41
      Case: 17-40752     Document: 00515122029       Page: 42    Date Filed: 09/18/2019



                                     No. 17-40752
of the TTCA. We find no error in this assessment under applicable law. See
also TEX. EDUC. CODE § 22.0511 (immunity of professional employee of school
district from personal liability for act incident to or within the scope of duties
that involves exercise of judgment or discretion except for using excessive force
with discipline or negligence resulting in bodily injury to student).

IX.     State-Law Civil Conspiracy

        To the extent that none of Appellants’ other tort claims survive, this
claim likewise falls. Agar Corp., Inc. v. Electro Circuits Int'l, LLC, No. 17-
0630, 2019 WL 1495211, at *1 (Tex. Apr. 5, 2019) (“civil conspiracy is a
derivative    tort     that   ‘depends   on    participation    in   some   underlying
tort’”)(quoting Tilton v. Marshall, 925 S.W.2d 672, 681 (Tex. 1996) (“liability
for conspiracy depends on participation in some underlying tort for which the
plaintiff seeks to hold at least one of the named defendants liable”)).
Furthermore, Appellants’ allegations of an “agreement” amongst the various
groups of defendants are largely conclusory and speculative and thus legally
deficient.

                                    CONCLUSION

        Finding no reversible error in the district court’s dismissal of the entirety
of Appellants’ claims, we AFFIRM.




                                          42